 1
 2
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10
11 EVERETT CABRERA,              )            Case No. ED CV 18-124-VAP (SP)
                                 )
12              Plaintiff,       )
                                 )            ORDER ACCEPTING FINDINGS
13            v.                 )            AND RECOMMENDATION OF
                                 )            UNITED STATES MAGISTRATE
14                               )            JUDGE
     INDYMAC BANK F.S.B, et al., )
15                               )
                  Defendants.    )
16                               )
                                 )
17                               )
     FEDERAL NATIONAL MORTGAGE )
18   ASSOCIATION,                )
                                 )
19                Plaintiff-In-  )
                  Intervention,  )
20                               )
              v.                 )
21                               )
     EVERETT CABRERA, et al.,    )
22                               )
                  Defendants-In- )
23                Intervention   )
                                 )
24
25        Pursuant to 28 U.S.C. § 636, the Court has reviewed the Complaint, records
26 on file, and the Report and Recommendation of the United States Magistrate
27 Judge. Further, the Court has engaged in a de novo review of those portions of the
28 Report to which plaintiff has objected. The Court accepts the findings and
 1 recommendation of the Magistrate Judge.
 2         IT IS THEREFORE ORDERED that: (1) plaintiff-in-intervention Federal
 3 National Mortgage Association’s Motion to Set Aside Default Judgment Entered
 4 on May 15, 2018 and for an Involuntary Dismissal of the Action (docket no. 60) is
 5 granted in part and denied in part; (2) the default judgment, which was entered on
 6 May 15, 2018 in this case, and was recorded in the Los Angeles County
 7 Recorder’s Office on May 18, 2018 bearing instrument number 20180496148, is
 8 set aside as fraudulently obtained; (3) the Grant Deed recorded in the Los Angeles
 9 County Recorder’s Office on May 25, 2018 bearing instrument number
10 20180525130 is cancelled as fraudulent and void, ab initio; (4) the Quitclaim
11 Deed recorded in the Los Angeles County Recorder’s Office on June 1, 2018
12 bearing instrument number 20180548871 is cancelled as fraudulent and void, ab
13 initio; and (5) Judgment will be entered dismissing the Complaint and this action
14 with prejudice.
15
16 DATED: May 4, 2021
                                          __________________________________
17                                        HONORABLE VIRGINIA A. PHILLIPS
                                          UNITED STATES DISTRICT JUDGE
18
19
20
21
22
23
24
25
26
27
28
                                            2
